Citation Nr: 0912706	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-07 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a right wrist 
disability.

3.  Entitlement to service connection for a left wrist 
disability.

4.  Entitlement to service connection for a right hip 
disability.

5.  Entitlement to service connection for a left hip 
disability.

6.  Entitlement to service connection for a right ankle 
disability.

7.  Entitlement to service connection for a chronic 
disability manifested by chest pain.

8.  Entitlement to service connection for a chronic 
disability manifested by shortness of breath.

9.  Entitlement to an initial compensable rating for low back 
strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to March 
2005.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2005 from the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the multiple service connection 
issues and granted service connection for the low back 
disorder and assigned an initial noncompensable rating.  

The Board notes that the following issues have been removed 
from appellate status having been rendered moot by a January 
2009 rating decision that granted service connection for 
these issues:  Entitlement to service connection for a right 
shoulder disorder, right knee disorder, left knee disorder 
and a left ankle disorder.  

The appeal of the issues of entitlement to service connection 
for a right hip disorder, right wrist disorder, right ankle 
disorder, a disorder manifested by chest pain and a disorder 
manifested by shortness of breath is REMANDED to the Agency 
of Original Jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  The competent medical evidence reflects that it is less 
likely than not that the Veteran has a left shoulder 
disability that is related to service, nor is it shown to be 
as due to arthritis being manifested to a compensable degree 
within one year following the Veteran's discharge from 
service.

2.  The competent medical evidence reflects that it is less 
likely than not that the Veteran has a left wrist disability 
that is related to service, nor is it shown to be as due to 
arthritis being manifested to a compensable degree within one 
year following the Veteran's discharge from service.

3.  The competent medical evidence reflects that it is less 
likely than not that the Veteran has a left hip disability 
that is related to service, nor is it shown to be as due to 
arthritis being manifested to a compensable degree within one 
year following the Veteran's discharge from service.

4.  The evidence reflects that Veteran's lumbar spine 
disorder is shown to be a lumbosacral strain, with subjective 
complaints of pain but with a range of motion that includes 
90 degrees flexion and the rest of the motions of 30 degrees, 
totaling up to 240 degrees, without pain on motion or 
functional loss on repetitive use, and without objective 
evidence to support such complaints such as spasm, weakness 
or neurological deficits, nor is there evidence of an 
associated intervertebral disc syndrome, ankylosis or 
fracture.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).

2.  A left wrist disability was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).

3.  A left hip disability was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

4.  The criteria for a compensable rating for low back strain 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ). Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

Regarding the claims for service connection for the a left 
shoulder disability, left hip disability and a left wrist 
disability and an initial rating for the lumbar spine 
disorder, the Veteran's claim on appeal was received in May 
2005.  Prior to adjudicating these matters in August 2005, 
the RO sent a duty to assist letter addressing the service 
connection claims in May 2005.  The Veteran has appealed the 
initial rating assigned for the lumbar spine disorder and the 
denial of service connection for the left hip, left wrist and 
left shoulder.  

This letter provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement for service 
connection, which included notice of the requirements to 
prevail on these types of claims, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claim.  The duty to assist letter 
notified the Veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
Veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant so that VA 
could help by getting that evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Such notice was sent in an August 
2006 DRO letter.  The issues were readjudicated and a 
supplemental statement of the case was issued in January 
2009.

Moreover, as regards the increased initial rating claim, the 
Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See also Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  (Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.)  Therefore, no 
further notice is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  No postservice records have been 
obtained as the Veteran has admitted having had no 
postservice treatment for these claimed disorders.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations 
conducted in May 2007 provided current assessments of the 
Veteran's disabilities based not only on examination of the 
Veteran, but also on review of the records.  In regards to 
the service connection issues considered in this decision, 
while they were not addressed in the VA examinations, there 
is no prejudice to the Veteran where the evidence does not 
show that any of these claimed disorders began in service, 
and where the Veteran did not allege post-service treatment.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence. There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the issues 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Veteran contends that service connection is warranted for 
a left shoulder disability, left hip disability and a left 
wrist disability.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2008).  Continuity of symptomatology is required 
only where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis when 
manifested to a compensable degree within the initial post-
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

A Veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102.  When a Veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

A pre-enlistment report of medical history from June 1995 and 
a June 1997 enlistment report of medical history revealed the 
Veteran denied having any bone, joint or other deformity, 
painful or trick shoulder or foot trouble.  His June 1997 
enlistment examination revealed normal examination of the 
upper and lower extremities.  

A review of the service treatment records reveals that there 
was no treatment for, or complaints of any left shoulder, 
left hip or left wrist symptomatology.  The treatment records 
which document complaints and/or injury to the right hip, 
right wrist and right shoulder are silent for any problems 
regarding the left shoulder, hip or wrist.  The Veteran's 
November 2004 Medical Board addressed low back complaints 
with no significant findings regarding the left hip, left 
shoulder or left wrist.  An X-ray of the hips revealed no 
bony abnormalities.  The November 2004 report of medical 
history revealed him to state "yes" to having a history of 
swollen/painful joints, but no arthritis, rheumatism or 
bursitis.  He also denied having a painful shoulder or wrist.  
The Veteran clarified that his "yes" answer regarding 
swollen/painful joints was that he visited the emergency room 
for his hips and back pain and also regarding joint pain he 
referred to back and knee pain.  The November 2004 separation 
examination's physical examination revealed normal upper and 
lower extremities.  

The Veteran has indicated that he has not received medical 
treatment for these claimed disabilities in his January 2006 
VA Form I-9.

The report of a VA General Medical examination dated in May 
2007 revealed the Veteran to report no upper or lower 
extremity symptoms.  Physical examination revealed a normal 
gait and his musculoskeletal system revealed 5/5 bilateral 
upper and lower muscle strength.  There were no abnormal 
findings of the extremities on the left and his neurological 
examination was likewise normal.  Deep tendon reflexes were 
2+ throughout with no evidence of sensory or motor loss.  The 
examiner deferred to the specific joints examination for 
further evaluation of the Veteran's multiple joint 
complaints.  

The specific joints examination reveals that the left hip was 
neither mentioned nor examined.  The examiner did note that 
the Veteran was claiming service connection for the 
shoulders, wrist and ankles.  The specific complaints of pain 
however were limited to the right shoulder, left ankle, right 
elbow, both knees and left wrist, none of which are presently 
on appeal.  There were no other complaints regarding the left 
hip, left shoulder or left wrist.  The physical examination 
revealed that his left wrist had 0-70 degrees dorsiflexion, 
0-80 degrees palmar flexion, 0-20 degrees radial deviation 
and 0-45 degrees ulnar deviation.  These motions remained 
unchanged on repetitive motion and were the same active and 
passive.  No range of motion or other pertinent findings for 
the left shoulder or left wrist were given.  Again 
neurologically he had normal tone and bulk throughout with 
strength 5/5 throughout all 4 extremities and reflexes were 
2+ and downgoing bilaterally.  His sensory examination was 
intact to pinprick and temperature proximally and distally 
and symmetrical throughout all 4 extremities.  His gait was 
normal and he had negative Lasegues signs bilaterally.  No 
findings or diagnoses regarding the left hip or left shoulder 
were given.  He was diagnosed with left wrist strain, but 
with no opinion regarding its etiology given.  

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection a left shoulder disability, left hip disability 
and a left wrist disability.  As shown in the service 
treatment records, there was no evidence of symptoms with the 
left shoulder, left hip or the left wrist shown in service.  
He has also denied any treatment for these disorders since 
service, and thus has presented no evidence of arthritis 
affecting the left wrist, left hip or left shoulder having 
manifested within a year of service.  Although the September 
2007 VA examination did not address either the left shoulder 
or left hip and only diagnose a left wrist strain without 
providing an etiology opinion, there is no prejudice to the 
Veteran in light of the fact that there is no evidence of any 
of these disorders having been treated in service or of a 
presumptive disease manifested within one year of discharge.  

Thus, service-connection for the left shoulder disability, 
left hip disability and a left wrist disability are not 
warranted on a direct basis or on a presumptive basis.  As 
there is no medical evidence of injury or problems with the 
left shoulder, left hip or left wrist in service, the 
criteria of evidence showing inservice incurrence or 
aggravation of an injury or disease is not met and service 
connection is not warranted.  Pond, supra.  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the left shoulder 
disability, left hip disability and a left wrist disability 
is not warranted.  The Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

III. Increased Initial Rating for Lumbar spine

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the VA Schedule for Rating 
Disabilities (Rating Schedule) to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  See 38 C.F.R. § 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the Veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco, Supra.  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In appeals of the initial rating 
assigned following a grant of service connection, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection. Fenderson v. West, 12 Vet. App. 
119 (1999). 

The Veteran alleges that his lumbar spine disorder warrants 
an initial compensable evaluation.  He is shown to have been 
treated throughout service for low back pain and S1 joint 
problems.  He underwent Medical Board examination for his 
complaints of chronic right sided low back pain, with the 
back examination showing him to be nontender to palpation, 
with full active range of motion without pain and intact 
motor and sensation with 5/5 strength.  He had negative 
straight leg raise, deep tendon reflexes, no clonus and 
negative Babinski.  Based on the findings in the service 
treatment records, particularly the Medical Board findings, 
the RO granted service connection and assigned an initial 
noncompensable rating.

The Veteran has indicated that he has not received medical 
treatment for his lumbar spine disability in his January 2006 
VA Form I-9.

He underwent a VA General Medical examination in May 2007 
with no significant findings regarding the lumbar spine, 
although it revealed a normal gait and his musculoskeletal 
system revealed 5/5 bilateral upper and lower muscle 
strength.  There were no abnormal findings of any of the 
extremities and his neurological examination was likewise 
normal.  Deep tendon reflexes were 2+ throughout with no 
evidence of sensory or motor loss.  The examiner deferred to 
the specific joints examination for further evaluation of the 
Veteran's lumbar spine complaints.  

The May 2007 VA joints and spine examination noted a history 
of no surgery or particular injury to the spine.  He reported 
pain in the right side in the lower lumbar paraspinal space 
with radiation on occasion down the posterolateral aspect of 
the right leg to the foot.  The pain was reported as 7-8/10 
with daily flares to 10/10 which were brief in nature with a 
sciatica sensation and complaints of stiffness.  He denied 
weight loss, falls, fevers, chills, dizziness, visual 
disturbance, erectile dysfunction, bowel or bladder 
incontinence.  He complained of subjective numbness and 
weakness in the right leg.  He said he could walk 100 yards 
before feeling discomfort.  He then had to stop and rest due 
to worsening pain in the above joints and in the lower back.  
He denied any use of a back brace or ambulatory device.  He 
denied any incapacitating episodes in the past 12 months.  

Physical examination revealed him to have a normal gait with 
no abnormal shoe wear or callous formation.  On range of 
motion all beginning from 0 degrees he had flexion to 90 
degrees, extension to 30 degrees and his lateral rotation and 
rotation in both directions all measured to 30 degrees.  All 
motions were unchanged from active to passive and were 
without pain.  Repetitive testing did not change this.   
Neurologically he had normal tone and bulk throughout and his 
strength again was 5/5 throughout all 4 extremities.  His 
reflexes were 2+ and symmetrical throughout and toes were 
downgoing bilaterally.  Sensory examination was intact to 
vibration, light touch, pin prick and was symmetrical 
throughout all 4 extremities.  His gait was within normal 
limits and he had negative Lasegues sign bilaterally.  X-ray 
showed normal plain films of the lumbar spine.  The diagnosis 
was lumbar strain.  

In this matter, the Board notes there is no evidence of 
intervertebral disc syndrome shown, thus the criteria 
applicable in this instance is Diagnostic Code 5237 for 
lumbosacral strain, and the criteria for intervertebral disc 
disease (Diagnostic Code 5243) is not for application.  The 
criteria for arthritis are also not for application in this 
instance as the X-ray findings are negative for arthritis.

Lumbosacral strain should be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula).  Under the General Rating Formula, 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating. 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating. Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5237.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2008).

In this case the Board finds that an initial compensable 
rating for the lumbar spine disorder is not shown.  There is 
no evidence of medical treatment for this condition post-
service, and the objective findings obtained from the May 
2007 VA joints examination revealed a range of motion that is 
noncompensable, with no objective evidence suggestive of even 
a compensable lumbar spine disorder.  He was noted to have a 
normal gait with no abnormal shoe wear or callous formation 
shown, he had no pain on motion, even on repetitive motion, 
he had full muscle strength and no sensory or motor 
deficiencies or other neurological findings which would 
suggest a compensable rating would be warranted.  Although 
the Veteran did report subjective complaints of pain which he 
rated at a level of 7-8/10 and sometimes up to 10/10 as well 
as subjective complaints of numbness and weakness in the 
right leg, such complaints are not borne out by the normal 
findings shown on VA examination and the lack of additional 
medical evidence to support his complaints.  

The Board has considered the applicability of 38 C.F.R. § 
4.40, 4.45, and 4.59 in determining that a rating in excess 
of 20 percent for the lumbar spine disorder is not warranted 
in this matter.  As far as additional loss of function due to 
flare-ups, fatigability, incoordination, and pain on 
movement, again the evidence fails to show any such 
additional loss.  

Pursuant to 38 C.F.R § 3.321(b)(1), in exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1).  In this case, based on the above evidence 
there is no objective evidence that the Veteran's service-
connected lumbar spine disorder has resulted either in 
frequent hospitalizations or caused marked interference with 
his employment.

In sum, the preponderance of the evidence is against a 
compensable rating in for the Veteran's lumbosacral strain.  
For all the foregoing reasons, there is no basis for staged 
rating, pursuant to Fenderson supra, and the claim for an 
initial compensable rating must be denied.  In reaching this 
determination, the Board has considered the benefit-of-the- 
doubt doctrine; however, as the preponderance of the 
evidence, which has been discussed at length, is against the 
Veteran's claim, that doctrine is not for application in the 
instant appeal. See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left shoulder disability is denied.

Service connection for a left wrist disability is denied.

Service connection for a left hip disability is denied.

An initial compensable rating for lumbar strain is denied.


REMAND

Further development is shown to be necessary regarding the 
issues of entitlement to service connection for a right wrist 
disorder, right hip disorder, right ankle disorder and for 
disabilities manifested by chest pain and shortness of breath 
in light of the evidence showing treatment for complaints of 
these problems in service, and in light of the VA 
examinations from May 2007 failing to properly address these 
issues or in some instances, failing to address them at all.  

The service treatment records are noted to show injury to the 
right wrist in the March 2004 slip and fall injury which also 
injured his right shoulder for which service connection is 
noted to be in effect.  The right wrist disorder was not 
addressed in the VA examinations of May 2007 and thus 
corrective action must be taken.  In regards to the right hip 
disorder, such complaints are repeatedly seen throughout the 
service treatment records, and appear to be in conjunction 
with lumbosacral spine complaints.  This is shown in a more 
recent service treatment record from October 2004 where the 
Veteran complained of having "thrown out" his right hip 
driving in a car on uneven ground, which was assessed as 
right iliosacral displacement.  In regards to the right 
ankle, he is shown to have injured this in March 2000 when he 
slipped on some gravel and in vehicle accident and was noted 
to be tender on palpation and had pain on movement in the 
right ankle.   Despite this history of inservice problems, 
there was no examination of the right hip or the right ankle 
conducted during any of the VA examinations of May 2007 and 
thus corrective action must be taken.  

In regards to the complaints of disorders manifested by chest 
pain and shortness of breath, while there was an examination 
conducted in May 2007 which diagnosed a mild restrictive 
ventilatory dysfunction as manifested by pulmonary function 
tests and with subjective complaints of shortness of breath 
and chest pain, there was no opinion as to the relationship 
between this diagnosis and the manifestations of chest pain 
that were reported in service.  The service treatment records 
do reflect chest pain treated in March 2003 that was 
diagnosed as chostochronditis.  More recently, his chest pain 
in January 2005 was attributed to gastroesophageal reflux 
disease.  No specific evidence regarding shortness of breath 
is shown in service.  However, in light of the diagnosis made 
in May 2007 which reported the manifestations of the 
restrictive ventilatory dysfunction as including chest pain 
and shortness of breath and the various symptoms of chest 
pain treated in service, an opinion is needed as to whether 
this diagnosed restrictive ventilatory dysfunction was first 
manifested in service.  

VA's duty to assist the Veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange to have the 
Veteran undergo VA examination(s) to 
address the nature and etiology of his 
claimed right hip disorder, right ankle 
disorder, right wrist disorder and 
disorders manifested by shortness of 
breath and chest pain.  The claims file, 
and a copy of this remand, along with all 
additional evidence obtained pursuant to 
the instructions above, must be made 
available to and reviewed by the 
physician.  The reviewer should examine 
the entire claims file and provide 
opinions on the following questions: (a) 
Does the Veteran currently suffer from 
any right hip disorder, right ankle 
disorder, right wrist disorder and/or 
disorders manifested by shortness of 
breath and chest pain, and if so, what is 
the correct diagnosis for each such 
disorder? (b) Are any current disorders 
of the right hip, right ankle, right 
wrist and/or any disorders manifested by 
shortness of breath and chest pain 
etiologically related to any incident of 
the Veteran's period of active military 
service.  In discussing this matter, the 
examiner should address the findings 
shown in the service treatment records 
regarding each claimed disorder.

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.  If it is necessary 
to reschedule another examination to 
answer the above questions, such should 
be conducted.  

2.  Thereafter, the AOJ should consider 
all of the evidence of record and re-
adjudicate the appellant's claims for 
service connection for a right wrist 
disorder, right hip disorder, right ankle 
disorder and for disabilities manifested 
by chest pain and shortness of breath.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action by the Veteran is 
required until he receives further notice; however, the 
Veteran is advised that failure to cooperate by reporting for 
examination, without good cause, may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2008).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


